Title: To George Washington from John Robinson, 21 June 1757
From: Robinson, John
To: Washington, George



Dear Sir
[June] 21. 1757

It gave me great Concern that Capt. Gist went back without carrying a Letter from me in Answer to your several Favours, which he should not have done had I known any thing of his going, but I never had the Pleasure of seeing him after he delivered your Letter, in Compliance to your request in his behalf, I spoke to the Managers for carrying on the Trade with the Indians the only thing that was in Power to serve him in, and they seemed very inclinable to employ him in that Service, but what

was the result, or whether that Business was suitable to him I cant tell, as I never saw him after; As there are three Companies of Rangers to be raised, I should think he would be the properest Person they could fix upon to command one of them tho’ I can’t tell when they will be raised as the Govr seems determined not to raise any of them, till the Regiment is compleated and, whether that will be done by the Method directed by our Act, I cant pretend to say, tho’ I am afraid not, The Act so far as relates to the raising of the Men you have in the news Paper otherwise would have sent you a Copy of it, The Mutiny Bill that we have passed is copied from the Act of Parliament, and the same Punishments for the Same Crimes inflicted[,] the Court Martial to consist of the same Number and to be held in the same Manner as directed by our former Act, the Title of it is “An Act to prevent Mutiny & Desertion.[”]
I have now Sent by Mr Boyd Ten Thousand Pounds, Six Thousand of it for the Arrears due to the Officers & Soldiers and four Thousand for the Arrears due for provisions &ca. The Govr by his Warrants directed the Money to be paid to Mr Boyd, but I told him he must at least deliver that for the Provisions to you, and you was engaged to see most of them paid, and tho’ I could not at this time get a Committee to know their Sentimts upon it, I make not the least doubt but they will allow you for your trouble and risque in ⟨receiv⟩ing and paying it away.
Mr Atkins wrote it seems very pressingly to the Govr to send up Money to pay the Indians for Scalps, and the Govr accordingly issued his Warrant to me to pay £240 for that Purpose, which I have paid tho’ not justified for it by the Act of Assembly, for the Act directs that only Ten Pounds for every Scalp should be paid by me, and the remaining thirty to be paid at the next Assembly, and the Govr by the Act is desired to buy goods for the Indians to the amount of that sum of any Person that shall be willing to let them have them, and to Stay till the Assembly meets to be paid for them, but as I was afraid the Indians, if they did [not] receive the whole, might be disobliged, and I could tell of what fatal consequence the disobliging them at this crucial juncture might prove, I ⟨illegible⟩ send the whole money and run the Hazard of the Assembly[’s] Approbation. From the Accounts received by your Express we have but a

Gloomy Prospect of our Affairs, and after lulling ourselves asleep in our Security and even flattering ourselves with being able with the small force we could raise, to take Fort Duquesne, to be in danger of having our Country overrun by a force from that very Place must be a melancholy consideration to every one that is affected with the distresses and Miseries of his fellow Creatures, who if the Accts of the Indians be true, tho’ I cant help flattering myself they are exaggerated, must be in the most deplorable ⟨mutilated⟩ when it is considered what a small force we have on foot to oppose them, it would be the highest vanity & Presumption to flatter ourselves with being able to defend ourselves or preserve our miserable Inhabitants on the Frontiers from destruction, the Militia it seems of Six Counties are ordered out for their protection but I must confess I have no great dependance upon them, but should I be mistaken in them, there can be little hope of their getting together time enough to prevent the mischeif, and the only Expectation we can have from them is, they may prevent the Enemy penetrating far into our Country, which if their number is so great as the Indians represent we have too much reason to apprehend, and I am afraid Col. Stanix and the Forces of our neighbouring Colonies wont use much more dispatch in coming to our Assistance, and then we have only the divine Assistance to rely on, for tho’ I am assured that every thing will be done for our Security and defence that can be with so small a force, yet what can be expected from one Man against an hundred, however We must not despond but put our Trust in him that is only able to save and protect. That he may guard you in the day of Battle and danger is the sincere prayer of Dear Sir Your Affecte Freind and Servant

John Robinson

